Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.
Reference Chen no longer need to apply since, previously used prior-art Goldberg will read on new amendments to the claims.

Specifically, Goldberg teaches “determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files” in Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries and after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component.

Thus, examiner believes Goldberg in combination with cited prior-arts teach determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (U.S. PGPub 2017/0168917 A1) in view of Goldberg et al. (US 9,996,545).


	As in claim 1, Doi et al. discloses a method for more effectively recording information in system logs, the method comprising: 
detecting a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
storing information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocessing the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 

Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 2, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 3, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).


	As in claim 8, Doi et al. discloses a computer program product for more effectively recording information in system logs, the computer program product comprising a computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor:
detect a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
store information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocess the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 

Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 9, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 10, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).

	
	As in claim 15, Doi et al. discloses a system for more effectively recording information in system logs, the system comprising:
at least one processor (Fig. 1); and
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Fig. 1), the instructions causing the at least one processor to:  
detect a plurality of errors over a specified period of time (paragraph [0043], detection of errors over a specified period of time pertaining to timer 216); 
store information associated with the plurality of errors in a memory buffer (paragraphs [0041] and [0043], error message information stored in memory buffer 204); 
preprocess the information in the memory buffer to condense the information and remove duplication (paragraphs [0021] and [0045]-[0053], various preprocessing of information in memory buffer 204 in order to condense the information and remove duplication with respect to a logging level); and 
Doi does not specifically discloses removing duplication comprises removing duplication comprises representing multiple instances of a specific type of error with a single instance and providing a count indicating how many instances of the specific type of error single instance represents;
determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files;

However, Goldberg discloses removing duplication comprises representing multiple instances of a specific type of error with a single instance (Fig. 3, step 335, Col. 6, lines 9-20, “The log scanning component 135 determines whether there are redundant copies of log entries, and deduplicates the system logs by removing the redundant log entries. The log scanning component 135 determines whether log entries are duplicates of one another by comparing the machine-encoded text 127 of the entries.”); and providing a count indicating how many instances of the specific type of error single instance represents (Col. 6, lines 4-40, log scanning component records number of copies of log entry as well as the time period in which the copies appeared, log analysis component 140 records quantities  and time spans for specific type of errors which can be user-specific or preprogrammed settings, “The extent of deduplication can be specified by user-input settings, and may depend on the content of the log entry.”);

determining whether the multiple instances of the specific type of error span multiple log files and, if so, providing the single instance in its entirety and the count in each of the multiple log files (Col. 6, lines 21-40, “the log analysis component 140 can be configured to flag log entries that have features the user considers significant. For example, the user may consider log entries that report system errors to be significant”, wherein the specific type of error is interpreted as system error and log scanning component determined the occurs of specific type of instance in multiple log entries, after deduplicating redundant copies of log entries, a single copy of significant log entry is sent to log analysis component);


It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Goldberg et al. in the invention of Doi et al.  This would have been obvious because deduplicating log entries by comparison as taught by Goldberg et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi et al.


	As in claim 16, Doi et al. discloses detecting the plurality of errors comprises detecting the plurality of errors on at least one of a host system and a storage system (Figs. 1-2; paragraph [0034] and [0039], host system 120 and/or storage system 110).

	As in claim 17, Doi et al. discloses condensing the information comprises grouping the errors by error type (paragraphs [0045]-[0053], condensing of information based on grouping error by error type trace logging level).

	As in respective claims 5, 12 and 19, Goldberg, discloses removing duplication further comprises providing a timestamp for each instance that the single instance represents (Col. 6, lines 1-8, time period for each log entries are being recorded).

As in respective claims 7 and 14, Goldberg, teaches of providing the timestamps in each of the multiple log files including the remainder of the respective limitations of base claims 1 and 8 (Col. 6, lines 1-8, time period for each log entries are being recorded).




Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, and Goldberg in view of Parry (U.S. PGPub 2003/0156874 A1).

	As in respective claims 4, 11, and 18, Doi et al. teaches of condensation of information and an error type, including the remainder of the respective limitations of base claims 3, 10, and 17.
	However, Doi, and Goldberg fails to explicitly teach of a single stack trace as claimed.
	Parry teaches providing a single stack trace per error type (paragraph [0030], a single stack trace associated with a single error type).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the single stack trace as taught by Parry in the invention of Doi, and Goldberg.  This would have been obvious because condensing of information of which includes a stack trace and an associated error type as taught by Parry would have yielded the predictable result of organizing error information to be presented to a user that may be involved in troubleshooting in an invention such as that taught by Doi, and Goldberg

*	*	*
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doi, and Goldberg in view of Astigarraga et al. (U.S. PGPub 2017/0214605 A1).

	As in respective claims 6, 13, and 20, Doi et al. teaches of a count of error type, including the remainder of the respective limitations of base claims 5, 12, and 19.
	However, Doi, and Goldberg fails to explicitly teach of a notification to a user based on a threshold count.
	Astigarraga et al. teaches notifying a user in the event an error count reaches a threshold (paragraph [0045]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to have included the user notification as taught by Astigarraga et al. in the invention of Doi, and Goldberg.  This would have been obvious because applying error notification to a user as taught by Astigarraga et al. yields the predictable result of indicating the severity of or the necessity of attention to a problem such as may be experienced in the invention as taught by Doi, and Goldberg.

*	*	*

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See included PTO-892 in correspondence with the following:

Reference Malik teaches of an error type and count, as well as condensing processing and storing to a log file.
Reference Baeuerle teaches of merging error messages utilizing a buffer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamini Patel whose telephone number is (571) 270-3902.  The examiner can normally be reached on Monday-Friday, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAMINI B PATEL/Primary Examiner, Art Unit 2114